    Case 5:18-cv-04071-DDC-ADM Document 157 Filed 10/25/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,

           Plaintiff,

           v.                                    No. 5:18-CV-4071-DDC-ADM

BARCLAYS BANK DELAWARE;
DISCOVER BANK; LOAN DEPOT, LLC;
MARKETPLACE LOAN GRANTOR                         District Judge Daniel D. Crabtree
TRUST, SERIES 2016-LD1; EQUIFAX,
INC.; EQUIFAX INFORMATION                        Magistrate Judge Angel D. Mitchell
SERVICES, LLC.; EXPERIAN
INFORMATION SOLUTIONS, INC.;
TRANSUNION, LLC; AND DOES 1-10,

           Defendants.



 BARCLAYS BANK DELAWARE’S MOTION FOR SUMMARY JUDGMENT

      Defendant Barclays Bank Delaware (“Barclays”), by and through undersigned

counsel and pursuant to Fed. R. Civ. P. 56(c) and Local Civil Rule 56.1, respectfully

moves for the entry of Summary Judgment against Plaintiff Anthony Hampton

(“Hampton”) and in favor of Barclays, and for an order dismissing Hampton’s claims

against Barclays with prejudice. Barclays further seeks an order granting summary

judgment on Barclays’ Counterclaim against Hampton. In support of this Motion,

Barclays submits its Memorandum of Law in Support of Motion for Summary

Judgment, Exhibits A to E therein, and states:

      1.        Hampton obtained and later defaulted on his repayment obligations on

a $5,000 personal loan (the “Loan”) that he received from Barclays.
     Case 5:18-cv-04071-DDC-ADM Document 157 Filed 10/25/19 Page 2 of 5




      2.       Hampton defaulted only a few months into his Loan payment

obligations.

      3.       Shortly after he fell into default, Hampton flooded consumer reporting

agencies (“CRAs”) with eight disputes totaling over 650 pages about his Loan with

Barclays in just under two months. None of his disputes had any merit and Barclays

performed reasonable investigations into each one.

      4.       Hampton filed this action against Barclays under the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq., bringing one cause of action based on

Barclays’ alleged violation of Section 1681s-2(b). (ECF 141 ¶¶ 49-59.)            As

demonstrated in Barclays Memorandum of Law in Support of this Motion, Barclays

is entitled to summary judgment in its favor here because there are no material facts

in dispute concerning: (1) whether the disputed credit information Barclays furnished

to the CRAs was accurate; or (2) whether the Barclays conducted an objectively

reasonable investigation of the dispute.

      5.       Barclays is entitled to summary judgment on Hampton’s claims for

three independently sufficient grounds that are established by the undisputed facts.

First, Barclays furnished accurate information relating to Hampton’s Loan in

response to each dispute received from CRAs. Second, Barclays conducted separate

objectively reasonable investigations in responding to each dispute received from

CRAs relating to Hampton’s Loan. Third, Barclays is entitled to summary judgment

on Hampton’s punitive damages claim because Barclays did not willfully violate the

FCRA.




                                           -2-
     Case 5:18-cv-04071-DDC-ADM Document 157 Filed 10/25/19 Page 3 of 5




      6.     In light of Hampton’s default on his Loan obligations, Barclays

responded to his original complaint by filing a Counterclaim asserting Breach of

Contract and Unjust Enrichment (the “Counterclaim”). (See ECF 60 at pg. 17.)

      7.     Barclays is entitled to summary judgment on its Counterclaim because

the undisputed material facts demonstrate that Hampton entered into a valid and

binding contract for the Loan with Barclays and that Hampton breached that contract

by failing to make timely payments. As a result, Barclays is entitled to damages,

which include the current balance of the loan, which is $5,629.33, plus its attorneys’

fees and costs for collection. In the alternative, Barclays is at minimum entitled to

summary judgment on its Unjust Enrichment claim, given that Barclays is entitled

to repayment of the $5,000 Loan proceeds it advanced to Hampton plus interest. It

would be inequitable to allow Hampton to keep the proceeds that Barclays advanced

to him, and which he used for his own personal benefit.

      WHEREFORE Barclays respectfully requests that the Court grant its Motion

for Summary Judgment, dismiss Plaintiff’s claims against Barclays with prejudice

and award Barclays judgment in its favor on its Counterclaim along with its

attorneys’ fees and costs, and for such other relief this Court deems right and just.


Dated: October 25, 2019                 Respectfully submitted,

                                         /s/ Kate B. McKinney
                                        B. Scott Tschudy, Kansas Bar 12129
                                        Kate B. McKinney, Kansas Bar 19691
                                        MARTIN, PRINGLE, OLIVER, WALLACE
                                        & BAUER, LLP
                                        9401 Indian Creek Parkway
                                        Building 40, Suite 1150
                                        Overland Park, KS 66210


                                         -3-
Case 5:18-cv-04071-DDC-ADM Document 157 Filed 10/25/19 Page 4 of 5




                              T: (913) 491-5500
                              F: (913) 491-3341
                              E: btstschudy@martinpringle.com
                              E: kbmckinney@martinpringle.com

                              Christopher R. Murphy (pro hac vice)
                              REED SMITH LLP
                              10 S. Wacker Dr., Suite 4000
                              Chicago, IL 60606
                              T: (312) 207-6548
                              F: (312) 207-6400
                              E: CRMurphy@reedsmith.com

                              Counsel for    Defendant   Barclays    Bank
                              Delaware




                               -4-
     Case 5:18-cv-04071-DDC-ADM Document 157 Filed 10/25/19 Page 5 of 5




                            CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certifies that on October 25, 2019, a true

and accurate copy of the foregoing was filed electronically with the Court and was

also emailed to Anthony J. Hampton at anthsehsafsamseth@protonmail.com. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all ECF

registered parties.   Parties may access this filing through the Court’s CM/ECF

system.


                                            /s/ Kate B. McKinney

                                            Counsel for Defendant Barclays Bank
                                            Delaware
